                             Case 3:18-cv-05222-MMC Document 52 Filed 06/20/19 Page 1 of 8



                     1    MORGAN, LEWIS & BOCKIUS LLP
                          John S. Battenfeld, Bar No. 119513
                     2    john.battenfeld@morganlewis.com
                          Brian D. Fahy, Bar No. 266750
                     3    brian.fahy@morganlewis.com
                          300 South Grand Avenue
                     4    Twenty-Second Floor
                          Los Angeles, CA 90071-3132
                     5    Tel: +1.213.612.2500
                          Fax: +1.213.612.2501
                     6
                          MORGAN, LEWIS & BOCKIUS LLP
                     7    Andrea Fellion, Bar No. 262278
                          andrea.fellion@morganlewis.com
                     8    Amy A. McGeever, Bar No. 296758
                          amy.mcgeever@morganlewis.com
                     9    One Market, Spear Street Tower
                          San Francisco, CA 94105
                    10    Tel: +1.415.442.1000
                          Fax: +1.415.442.1001
                    11    Attorneys for Defendant
                          AMAZON LOGISTICS, INC. erroneously sued as
                    12    AMAZON.COM, LLC
                    13
                                                        UNITED STATES DISTRICT COURT
                    14
                                                     NORTHERN DISTRICT OF CALIFORNIA
                    15

                    16
                          YOLANDA CHAMPION, on behalf of herself,        Case No. 3:18-cv-05222-MMC
                    17    all others similarly situated,
                                                                         DEFENDANT AMAZON LOGISTICS,
                    18                           Plaintiff,              INC.’S OPPOSITION TO NEA
                                                                         DELIVERY, LLC D/B/A FAST
                    19                     vs.                           DELIVERY SERVICES’ MOTION TO
                                                                         BE RELIEVED AS COUNSEL
                    20    AMAZON.COM LLC., a Delaware limited
                          liability company; NEA DELIVERY, LLC           Hon. Maxine M. Chesney
                    21    d/b/a FAST DELIVERY SERVICES, a
                          California limited liability company; and      Date:         July 19, 2019
                    22    DOES 1 through 50, inclusive,                  Time:         9:00 a.m.
                                                                         Courtroom:    7
                    23                           Defendants.

                    24

                    25

                    26

                    27

MORGAN, LEWIS &
                    28
 BOCKIUS LLP
                                                                                                 NO. 3:18-CV-05222-MMC
 ATTORNEYS AT LAW
                                                                                  AMAZON LOGISTICS INC.’S OPPOSITION TO
                                                                                    MOTION TO BE RELIEVED AS COUNSEL
                         DB2/ 36768275.4
                               Case 3:18-cv-05222-MMC Document 52 Filed 06/20/19 Page 2 of 8



                     1             Amazon Logistics, Inc., erroneously sued as Amazon.com, LLC (“Amazon”) respectfully

                     2    submits this opposition to PPRCLAW, APC’s Motion to Be Relieved as Counsel for Defendant

                     3    NEA Delivery, LLC d/b/a Fast Delivery Services.

                     4    I.       INTRODUCTION
                     5             Plaintiff Yolanda Champion (“Champion”) was employed by Defendant NEA Delivery,

                     6    LLC d/b/a Fast Delivery Services (“NEA”). Amazon, in turn, hired NEA to delivere packages to

                     7    Amazon customers, and Champion delivered Amazon packages via her work for NEA. Although

                     8    Champion now alleges joint employment claims against both Amazon and NEA, Champion was

                     9    never employed by Amazon, and any claimed liability Amazon has in this matter stems directly
                    10    from NEA.

                    11             Although NEA’s participation is critical to this case, its counsel, PPRCLAW, APC,

                    12    (“PPRCLAW”) now moves to withdraw. In support of this motion, PPRCLAW vaguely

                    13    references a breakdown in communication between it and NEA. PPRCLAW does not, however,

                    14    specify the number of times its communication attempts went unanswered nor does it provide any

                    15    details about how or when NEA was warned that PPRCLAW would move to withdraw. The

                    16    timing of this warning is significant because NEA – a limited liability company – is not permitted

                    17    to appear in pro per and must be represented by an attorney. NEA has not indicated that it has

                    18    secured alternative counsel, and allowing PPRCLAW to withdraw would effectively suspend all

                    19    proceedings pending either NEA’s retention of new counsel or possibly the taking of NEA’s
                    20    default, unless the Court grants the pending motion to compel arbitration (in which case NEA’s

                    21    representation will be addressed by an arbitrator). Because NEA’s inability to participate in this

                    22    litigation would prejudice all Parties – especially given that NEA has the records and other

                    23    information relevant to Plaintiff’s employment – PPRCLAW withdrawal should be conditioned

                    24    on NEA securing alternative counsel.

                    25    II.      RELEVANT FACTUAL AND PROCEDURAL SUMMARY
                    26             A.      All of Champion’s Claims Stem from her Employment by NEA.
                    27             NEA’s delivery drivers made local deliveries for its customers. Amazon operates an

                    28    online retail shopping service through which customers may purchase consumer products from
MORGAN, LEWIS &                                                                                           NO. 3:18-CV-05222-MMC
 BOCKIUS LLP                                                               1               AMAZON LOGISTICS INC.’S OPPOSITION TO
 ATTORNEYS AT LAW
                         DB2/ 36768275.4                                                     MOTION TO BE RELIEVED AS COUNSEL
                              Case 3:18-cv-05222-MMC Document 52 Filed 06/20/19 Page 3 of 8



                     1    Amazon or third-party sellers. Amazon hired NEA to deliver customer packages, and Champion

                     2    delivered packages to Amazon customers via her work for NEA. Champion is not, and has never

                     3    been, employed by Amazon.

                     4             On August 24, 2018, Champion filed this putative class and collective action in the

                     5    Northern District of California alleging that NEA and Amazon (collectively “Defendants”)

                     6    improperly classified her, and allegedly similarly situated individuals, as independent contractors1

                     7    and that “each defendant acted in all respects pertinent to this action as the agent of other

                     8    defendants, carried out a joint scheme, business plan or policy …” (Dkt. 1, Compl. ¶¶ 1, 9.)

                     9    Champion brings claims for alleged (1) failure to provide meal periods; (2) failure to provide rest
                    10    periods; (3) failure to pay hourly wages; (4) failure to provide accurate wage statements; (5)

                    11    waiting time penalties for failure to timely pay all final wages; (6) Unfair Competition Law

                    12    (“UCL”) violations; and (7) failure to pay all hours worked under the FLSA (29 U.S.C. § 201).

                    13    Id.

                    14             B.      PPRCLAW Moved to Withdraw as Counsel Two Weeks Before Amazon’s
                                           Motion to Compel Arbitration is to be Heard.
                    15
                                   Champion promptly served her August 2018 Complaint and all Parties jointly stipulated to
                    16
                          continue the time to respond. (Dkt. 10.) After further continuances, on April 9, 2019, the Parties
                    17
                          submitted their Joint Case Management Conference Statement. (Dkt. 30.) On April 22, 2019, the
                    18
                          Court issued an order moving the initial Case Management Conference to July 12, 2019. (Dkt.
                    19
                          34.) On April 25, 2019, NEA filed its Answer to Plaintiff’s Complaint. (Dkt. 37.) On May 10,
                    20
                          2019, Amazon filed its Motion to Compel Arbitration which is currently set to be heard on June
                    21
                          21, 2019. (Dkt. 40.)
                    22
                                   On June 6, 2019 – approximately two weeks before Amazon’s Motion to Compel
                    23
                          Arbitration is set to be heard – NEA’s counsel, PPRCLAW, filed a Motion to be Relieved as
                    24
                          Counsel (“Motion”). (Dkt. 47.) In that Motion, PPRCLAW argues that it has been retained by
                    25
                          NEA since January 2019. (Dkt. 47, 6:13-14.) PPRCLAW indicates that John Fitzmorris and
                    26

                    27
                          1
                           Plaintiff makes this claim despite documents before the Court that clearly show she was an
                    28    employee of NEA.
MORGAN, LEWIS &                                                                                            NO. 3:18-CV-05222-MMC
 BOCKIUS LLP                                                                2               AMAZON LOGISTICS INC.’S OPPOSITION TO
 ATTORNEYS AT LAW
                         DB2/ 36768275.4                                                      MOTION TO BE RELIEVED AS COUNSEL
                              Case 3:18-cv-05222-MMC Document 52 Filed 06/20/19 Page 4 of 8



                     1    unidentified office staff have “reached out several times via telephone call and email,” that “NEA

                     2    has failed to provide case related information,” and that counsel gave NEA written warning that

                     3    PPRCLAW would withdraw if NEA did not pay his fees. (Dkt. 47, 6:15-16, 7:6-7.) PPRCLAW

                     4    does not, however, indicate how many times it has attempted to communicate with NEA or what

                     5    specific information has not been provided.2 Critically, PPRCLAW does not state when it

                     6    informed NEA in writing that he would be moving to withdraw, and whether NEA has had

                     7    sufficient time to obtain alternate counsel.

                     8    III.     ARGUMENT
                     9             Local Civil Rule 11-5(a) provides that “[c]ounsel may not withdraw from an action until
                    10    relieved by order of Court after written notice has been given reasonably in advance to the client

                    11    and to all other parties who have appeared in the case.” When evaluating a motion to withdraw,

                    12    courts consider: (1) the reasons counsel seeks to withdraw; (2) the possible prejudice that

                    13    withdrawal may cause to other litigants; (3) the harm that withdrawal might cause to the

                    14    administration of justice; and (4) the extent to which withdrawal will delay resolution of the case.

                    15    Deal v. Countrywide Home Loans, 2010 WL 3702459, at *3-4 (N.D. Cal. Sep. 15, 2010). The

                    16    decision to grant or deny a motion to withdraw is discretionary with the court, and the court can

                    17    use “its discretion to deny an attorney's request to withdraw where such withdrawal would work

                    18    an injustice or cause undue delay in the proceeding.” Andrews v. Jung, 2013 WL 1694808, at *1

                    19    (N.D. Cal. Apr. 18, 2013)(internal citations omitted).
                    20             A.      PPRCLAW Reasons for Withdrawal are At Present Insufficient.
                    21             California Rule of Professional Conduct 3–700(C)(1)(d) allows withdrawal where the

                    22    client “renders it unreasonably difficult for [counsel] to carry out the employment effectively.”

                    23    Here, PPRCLAW has provided no details as to what NEA has done to make it “unreasonably

                    24    difficult” to represent it. PPRCLAW does not indicate how many times it, through attorneys or

                    25    staff, “reached out . . . by telephone calls and email.” PPRCLAW also does not specify whether

                    26    the purpose of their communications were to gather information necessary for the case or to

                    27
                          2
                           Counsel has not provided this information via an in camera review, which would have allowed
                    28    NEA to maintain all necessary privilege.
MORGAN, LEWIS &                                                                                           NO. 3:18-CV-05222-MMC
 BOCKIUS LLP                                                               3               AMAZON LOGISTICS INC.’S OPPOSITION TO
 ATTORNEYS AT LAW
                         DB2/ 36768275.4                                                     MOTION TO BE RELIEVED AS COUNSEL
                             Case 3:18-cv-05222-MMC Document 52 Filed 06/20/19 Page 5 of 8



                     1    simply request that NEA pay its bill. Because PPRCLAW has not provided sufficient details

                     2    showing that NEA has made it “unreasonably difficult” for counsel to continue representing it,

                     3    the Motion should be denied.

                     4             B.      PPRCLAW Should Not Be Permitted to Withdraw Until NEA Secures New
                                           Counsel Because NEA Cannot Represent Itself.
                     5
                                   When evaluating a motion to withdraw, Courts consider the possible prejudice that
                     6
                          withdrawal may cause to other litigants as well as the harm that withdrawal might cause to the
                     7
                          administration of justice. Deal, 2010 WL 3702459, at *3-4.
                     8
                                   Rule 3-700(A)(2) of the California Rules of Professional Conduct notes that an attorney
                     9
                          “shall not withdraw from employment until the member has taken reasonable steps to avoid
                    10
                          reasonably foreseeable prejudice to the rights of the client, including giving due notice to the
                    11
                          client, allowing time for employment of other counsel.” Here, PPRCLAW “warned in writing
                    12
                          NEA a reasonable time before filing this motion [that it would withdraw] if the client did not pay
                    13
                          the fees.” (Dkt. 47, 7:6-10.) PPRCLAW does not attach this warning nor does counsel indicate
                    14
                          the date when this purported warning was sent. As such, it is impossible to determine whether
                    15
                          PPRCLAW provided “due notice” as the Rules of Professional Conduct require.
                    16
                                   The timing of PPRCLAW’s warning is particularly important because it is unclear
                    17
                          whether NEA was provided sufficient time to secure alternative counsel. Pursuant to Local Civil
                    18
                          Rule 3-9(b) and federal common law, a corporation can only appear and litigate in federal court
                    19
                          through licensed counsel. Rowland v. California Men's Colony, Unit II Men's Advisory Council,
                    20
                          506 U.S. 194, 201–02 (1993) (“It has been the law for the better part of two centuries ... that a
                    21
                          corporation may appear in the federal courts only through licensed counsel.”); D-Beam Ltd.
                    22
                          Partnership v. Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004); Meco Constr.
                    23
                          Eng’rs, Inc. v. Mun. Ct., 21 Cal. 3d 724, 727, 729 (1978) (a corporation must be represented by
                    24
                          counsel); Paradise v. Nowlin, 86 Cal. App. 2d 897, 899-99 (1948) (“A corporation cannot appear
                    25
                          in court by an officer who is not an attorney and it cannot appear in propria persona.”); Sec. &
                    26
                          Exch. Comm'n v. SW Argyll Investments, LLC, 2012 WL 12885225, at *1 (S.D. Cal. June 11,
                    27
                          2012) ([I]t is well established that a corporation, unincorporated association, partnership or other
                    28
MORGAN, LEWIS &                                                                                            NO. 3:18-CV-05222-MMC
 BOCKIUS LLP                                                                4               AMAZON LOGISTICS INC.’S OPPOSITION TO
 ATTORNEYS AT LAW
                         DB2/ 36768275.4                                                      MOTION TO BE RELIEVED AS COUNSEL
                             Case 3:18-cv-05222-MMC Document 52 Filed 06/20/19 Page 6 of 8



                     1    such entity may appear only through counsel.”)

                     2             Because NEA cannot represent itself, allowing PPRCLAW to withdraw would effectively

                     3    suspend all proceedings pending either NEA’s retention of new counsel or possibly the taking of

                     4    NEA’s default. Forever Foundations & Frame, LLC v. Optional Prod., LLC, 2014 WL

                     5    12614427, at *1 (C.D. Cal. July 2, 2014) (staying discovery until new defense counsel was

                     6    retained); Employee Painters' Trust v. Ethan Enterprises, Inc., 480 F.3d 993, 998 (9th Cir. 2007)

                     7    (“[W]e have recognized default as a permissible sanction for failure to comply with local rules

                     8    requiring representation by counsel.”) Amazon recently moved to compel arbitration, and –

                     9    because Plaintiff’s claims derive from her employment with NEA – NEA’s participation in this
                    10    matter, whether in court or arbitration, is necessary for Amazon to be able to properly defend this

                    11    claim.

                    12             To avoid prejudice or delay, California courts regularly deny motions to withdraw, or

                    13    grant them on the condition that new counsel be promptly retained. See, e.g., Zhizun Samuel Sun

                    14    v. Rickenbacker Collection, 2011 WL 1344413, at *3 (N.D. Cal. April 8, 2011) (granting motion

                    15    to withdraw on the condition that moving party retain new counsel); Brooke v. SB Hosp. Palm

                    16    Springs LLC, 2017 WL 187132, at *2 (C.D. Cal. Jan. 17, 2017) (granting motion to withdraw and

                    17    ordering defendant to obtain new counsel within a month). Similarly here, and to avoid prejudice

                    18    to the Parties and harm to the administration of justice, this Court should condition PPRCLAW’s

                    19    withdrawal on NEA securing new counsel.
                    20    ///

                    21    ///

                    22    ///

                    23    ///

                    24    ///

                    25    ///

                    26    ///

                    27    ///

                    28    ///
MORGAN, LEWIS &                                                                                           NO. 3:18-CV-05222-MMC
 BOCKIUS LLP                                                               5               AMAZON LOGISTICS INC.’S OPPOSITION TO
 ATTORNEYS AT LAW
                         DB2/ 36768275.4                                                     MOTION TO BE RELIEVED AS COUNSEL
                             Case 3:18-cv-05222-MMC Document 52 Filed 06/20/19 Page 7 of 8



                     1    IV.      CONCLUSION

                     2             As an LLC, NEA must be represented by an attorney in this litigation. Allowing

                     3    PPRCLAW to withdraw prior to NEA securing alternative counsel would effectively suspend the

                     4    proceedings and prejudice all Parties. To avoid prejudice and delay, the Court should condition

                     5    PPRCLAW’s withdrawal on NEA securing alternative counsel.
                          Dated: June 20, 2019                      MORGAN, LEWIS & BOCKIUS LLP
                     6

                     7                                              By         /s/ Andrea Fellion
                                                                         John S. Battenfeld
                     8                                                   Brian D. Fahy
                                                                         Andrea L. Fellion
                     9                                                   Amy A. McGeever
                                                                         Attorneys for Defendant AMAZON LOGISTICS,
                    10                                                   INC. (incorrectly sued as AMAZON.COM, LLC)
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                                         NO. 3:18-CV-05222-MMC
 BOCKIUS LLP                                                              6              AMAZON LOGISTICS INC.’S OPPOSITION TO
 ATTORNEYS AT LAW
                         DB2/ 36768275.4                                                   MOTION TO BE RELIEVED AS COUNSEL
                              Case 3:18-cv-05222-MMC Document 52 Filed 06/20/19 Page 8 of 8



                      1                                        CERTIFICATE OF SERVICE
                      2             I, Adele Doyle, declare:

                      3            I am a citizen of the United States and employed in San Francisco County, California. J
                           am over the age of eighteen years and not a party to the within entitled action. My business
                      4    address is One Market, Spear Street Tower, San Francisco, CA 94105-1596. On June 20, 2019, I
                           served a copy of the within document(s):
                      5
                                DEFENDANT AMAZON LOGISTICS, INC.'S OPPOSITION TO NEA DELIVERY,
                      6         LLC D/B/A FAST DELIVERY SERVICES' MOTION TO BE RELIEVED AS
                                COUNSEL
                      7
                                  by placing the document(s) in a sealed envelope with postage thereon fully prepaid, in the
                      8    United States mail at San Francisco, California addressed as set forth below.

                      9    John Patrick Fitzmorris
                           Rebecca Jean Gardner
                     10    PPRCLaw, APC
                     11    790 E. Colorado Blvd., Suite 260
                           Pasadena, CA 911 0 1
                     12
                           Attorneys for Plaintiff NEA Delivery, LLC
                     13    d/b/a/ Fast Delivery Services
                     14            I am readily familiar with the firm's practice of collection and processing correspondence
                           for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
                     15    day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
                           motion of the party served, service is presumed invalid if postal cancellation date or postage
                     16    meter date is more than one day after date of deposit for mailing in affidavit.
                     17             Executed on June 20, 2019, at San Francisco, California. I declare th
                           the office of a member of the bar of this court at who    irection the service
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
MORGAN, LEWIS &                                                                                             NO,3:IS-CV-OS222-MMC
  BocKIUSLLP
 ATIORNJ:.l'SATLAW
                                                                            7               AMAZON LOGISTICS INC. 's OPPOSITION TO
                          DB2/ 36768275.4                                                      MOTION TO BE RELIEVED AS COUNSEL
